Citation Nr: 0109373	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-00 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a residual scar due 
to excision of the right eyebrow. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to the abdomen.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a transection of the right femoral 
nerve. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965 and from May 1965 to November 1970.  

Service connection for residuals of a transection of the 
right femoral nerve was established in December 1972.  A 20 
percent disability evaluation was assigned from April 28, 
1972.  Service connection was also established for residuals 
of a gunshot wound to the abdomen with multiple perforation 
to include a postoperative scar.  A zero percent evaluation 
was assigned from April 28, 1972.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  In that decision, the RO denied 
entitlement to increased disability ratings for the veteran's 
service-connected transection of the femoral nerve and 
residuals of a gunshot wound to the abdomen.

A February 1998 rating decision determined that there was 
clear and unmistakable error in the September 12, 1972 rating 
decision in that a 10 percent evaluation was warranted for 
the residuals of a gunshot wound to the abdomen.  A 10 
percent evaluation was assigned to the residuals of a gunshot 
wound to the abdomen effective April 28, 1972.  The February 
1998 rating decision also denied entitlement to service 
connection for residuals of excision of the right eyebrow.  
The veteran continued his appeal as to the assigned 
evaluation for the residuals of the gunshot wound to the 
abdomen. He also appealed the denial of service connection 
for the residuals of an excision of the right eyebrow.  

In January 2001, the veteran testified before the undersigned 
Board Member at a personal hearing at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

At the January 2001 hearing and in a confirmatory written 
statement, the veteran withdrew his appeal as to the issues 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
head injury, entitlement to service connection for headaches 
and entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  
See 38 C.F.R. § 20.204 (2000).  Consequently, those issues 
are no longer on appeal and will be addressed no further 
herein.


FINDINGS OF FACT

1.  The veteran incurred a scar beneath the right eyebrow in 
service.    

2.  The service-connected residuals of a gunshot wound to the 
abdomen are principally manifested by X-ray finding of a 
bullet lodged in the right iliac crest and a well-healed scar 
on the abdomen which is productive of moderate muscle 
disability.    

3.  The veteran's service-connected residuals of transection 
of a right femoral nerve is principally manifested by right 
femoral neuropathy, mild atrophy of the right thigh, numbness 
in the medial aspect of the thigh, and mild weakness in the 
extensors muscles of the thigh which is productive of 
moderate disability.  



CONCLUSIONS OF LAW

1.  Service connection for a scar beneath the right eyebrow 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2000). 

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to the abdomen have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.55, 4.56, 4.73, Diagnostic Code 5319 (2000).  

3.  The criteria for a disability evaluation in excess of 20 
percent for transection of the right femoral nerve have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.124a, Diagnostic Code 8526 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a scar, claimed as a residual of an excision of the right 
eyebrow.  He is also seeking entitlement to increased 
disability evaluations for two service-connected 
disabilities: residuals of a gunshot wound to the abdomen and 
transection of the right femoral nerve.  

In the interest of clarity, the Board will separately discuss 
the three issues currently on appeal.





CONTINUED ON NEXT PAGE


1.  Entitlement to service connection for a residual scar due 
to excision of the right eyebrow.

Pertinent Law and Regulations

Service connection - in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2000).

Duty to Assist

The recently enacted Veterans Claims Assistance Act of 2000 
(the VCAA) provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that VA 
may defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to VA and 
authorizes VA to obtain, and that whenever VA, after making 
such reasonable efforts, is unable to obtain all of the 
relevant records sought, VA shall notify the claimant that it 
is unable to obtain records with respect to the claim.  The 
notification must identify the records VA is unable to 
obtain; explain the efforts that the Secretary made to obtain 
those records; and, describe any further action to be taken 
by VA with respect to the claim.  Id.  

The assistance provided by VA shall include obtaining the 
claimant's service medical records and, if the claimant has 
furnished VA information sufficient to locate such records, 
other relevant records pertaining to active military, naval, 
or air service that are held or maintained by a governmental 
entity.  Whenever VA attempts to obtain records maintained by 
a governmental entity, such as service medical records, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Id.    

The VCAA further provides that the assistance provided by the 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.    

Standard of Review

Once the evidence has been assembled, it is the 
responsibility of the Board to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

Analysis

Initial matters

As discussed above, the VCAA has enhanced VA's duty to assist 
a claimant in developing facts pertinent to a claim and 
expanded on VA's duty to notify the claimant and 
representative concerning certain aspects of claim 
development.     

The Board finds that the RO has taken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the veteran's claims for service connection for 
a residual scar due to an excision of the right eyebrow.  The 
veteran's service medical records are associated with the 
claims folder. The veteran did not identify any records of 
treatment for the claimed disabilities.  The RO notified the 
veteran of the evidence needed to substantiate his claims in 
the December 1998 Statement of the Case.   

In addition, the veteran and his accredited representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  In particular, the veteran 
was provided with a personal hearing at which he presented 
his own sworn testimony.

The Board finds that the RO fulfilled its duty to assist the 
veteran in the development of his claims for service 
connection for residuals of excision of a right eyebrow.  The 
Board further finds that no reasonable possibility exists 
that any other assistance would aid in substantiating the 
claim.  Accordingly, the Board will move on to adjudicate the 
veteran's claim.   
  
Discussion

The veteran asserts that he had a scar on his mid-forehead 
upon entry into service, but that he incurred a second facial 
scar, during service, in the vicinity of the right eyebrow.  
Specifically, he asserts that in 1965, in Germany, he was hit 
in the face by a bottle and this resulted in a scar on the 
right eyebrow.  He stated that he got some stitches from the 
cut.  The veteran further testified that in 1968, a physician 
lanced the right eyebrow scar and removed a piece of glass 
[January 2001 hearing transcript, pages 9-11].   

The Board has carefully reviewed the veteran's service 
medical records in light of his testimony.  Enlistment 
physical examinations for both periods of the veteran's 
service, in March 1963 and in May 1965, note the presence of 
a scar over the veteran's right eye.  However, the service 
medical records also indicate that the veteran may have 
sustained a laceration over the right eye during service.  
Service medical records dated in March and April 1968 
indicate that the veteran was hit by a bottle three years 
prior and he reported having a piece of glass in the right 
brow.  The April 1968 service medical record indicates that 
there was a mass beneath the right brow.  An August 1969 
service medical record indicates that the veteran had a piece 
of glass excised in May 1968.  

In substance, the veteran and his representative contend that 
there are two scars in the area of the veteran's right 
eyebrow, one incurred before service and one during service.  
The veteran further contends, in essence, that the RO thought 
that the scar for which he is seeking service connection was 
one and the same scar which had been identified as existing 
before service.   

As discussed above, under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also 
Grantham v. Brown, 8 Vet. App. 228, 235 (1995); Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).  

The Board finds that the facts of the case are in equipoise 
with respect to the question of whether the veteran's scar 
beneath the right eyebrow was incurred in service.  The Board 
notes that the entrance examinations indicated that the 
veteran had a 1/2 inch scar over the right eye upon entry 
into service.  On the other hand, there is competent evidence 
that the veteran has a scar beneath the right eyebrow and 
that he had a piece of glass excised from that area in 
service in 1968.  Moreover, the record appears to show that 
the veteran has two scars in the vicinity of the right 
eyebrow [hearing transcript, page 10].  

The Board believes that, given the presence of two 
examination reports which show that a scar existed before 
service, it is understandable that the RO would have denied 
service connection.  However, as discussed in detail above 
there is evidence of record which indicates that two scars 
exist, one of which was sustained during service.  Thus, the 
benefit of the doubt is afforded the veteran, and the Board 
concludes that the scar beneath the right eyebrow was 
incurred in service.  Service connection is granted for scar 
beneath the right eyebrow.  See 38 U.S.C.A. §5107; 38 C.F.R. 
§ 3.102.   

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to the abdomen

Pertinent Law and Regulations

Increased disability evaluations - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

The schedular criteria for muscle injuries

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329 (2000). 

The provisions of 38 C.F.R. § 4.55 (2000) provide that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55 (2000).

The provisions of §4.56 provide that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  Id.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  Id. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Id.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

The veteran's service-connected residuals of a gunshot wound 
to the abdomen is currently assigned a 10 percent evaluation 
under Diagnostic Code 5319, impairment of Muscle Group XIX 
which includes the muscles of the abdominal wall (rectus 
abdominis; external oblique; internal oblique; transversalis; 
quadratus lumborum) whose functions include support and 
compression of abdominal wall and lower thorax; flexion and 
lateral motions of spine; and synergists in strong downward 
movements of arm.  Under the provisions of Diagnostic Code 
5319, noncompensable rating is assigned for slight muscle 
injury, a 10 percent rating is assigned for moderate muscle 
injury, a 30 percent rating is warranted for moderately 
severe muscle injury, and a 50 percent evaluation is 
warranted for severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5319 (2000). 

The schedular criteria for scars

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2000).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2000).

Additional law, VA regulations and court decisions will be 
discussed where appropriate below.


Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service hospital records dated in April 1970 indicate that 
the veteran sustained a bullet wound in the pelvis in an 
altercation in Arkansas.  There was a small left upper 
quadrant bullet entrance wound.  The gunshot wound was near 
the right ileum.  There were small bowel perforations.  

A June 1972 VA examination report indicates that the veteran 
had a depressed scar on the right rectus.  The scar extended 
from the umbilicus level to the symphysis.
A June 1972 X-ray examination of the abdomen revealed 
metallic densities in the right lower quadrant.  Everything 
else was essentially normal.  A November 1973 hospital record 
indicates that the veteran had a foreign body removed from 
the abdomen.  

A May 1996 VA examination report indicates that the 
impression was a gunshot wound to abdomen with involvement of 
the right lumbosacral plexus to the right lower extremity 
with mild weakness of all motions of the hip except 
abduction.  There was mild weakness of flexion and extension 
of the knee, flexor extension of the ankles and the knees and 
with numbness in the medial aspect of the right thigh and the 
right lower leg and with a mild generalized atrophy of the 
right lower extremity.  A May 1996 VA X-ray examination 
report indicates that the veteran had a bullet lodged in the 
right iliac crest.  

An April 1997 VA physical examination report reflects a 
diagnosis of status post gunshot wound to the abdomen which 
seemed to involve the lumbosacral plexus on the right.  It 
was noted that the veteran had right lower extremity 
weakness.  The examiner indicated that after reading the 
claims folder, it appeared that the veteran's condition was 
unchanged from previously and was not progressing.

A July 1997 gastrointestinal examination report indicates 
that the veteran's claims folder and medical records were 
provided for review.  The veteran reported that since the 
gunshot wound in service, he occasionally had some spasms in 
his abdomen which he stated was related to his abdominal 
musculature.  The veteran had no complaints of abdominal 
pain, cramping or bloating.  He denied having diarrhea, 
constipation, heartburn or dysphagia.  He denied melena or 
bright red blood per rectum.

Physical examination revealed that the veteran was in no 
acute distress.  He was morbidly obese and walked with a 
cane.  His abdomen was obese.  There was a large lower 
abdominal midline scar with significant deformity.  His 
abdomen was soft, nontender and nondistended; the liver and 
spleen could not be felt and there are no overt masses 
identified.  There was no pain on abdominal exam.  The 
assessment was status post gunshot wound to the abdomen in 
1970 with a partial resection of his small bowel.  The 
examiner noted that the veteran had no problems related to 
this incident and he reported no abdominal pain, cramping or 
diarrhea.

A January 2000 VA examination report indicates that the 
diagnosis was occasional gastroesophageal reflux disease.  
The examiner indicated that the veteran denied abdominal 
pain.  He had well-healed abdominal scars.  The examiner 
indicated that the veteran's gastrointestinal symptoms would 
resolve with lifestyle modifications.  

Analysis

Initial matters

The Board initially finds that VA's statutory duty to assist 
has been satisfied.  The Board notes that the veteran was 
afforded VA examinations in May 1996, April 1997, July 1997 
and January 2000.  The Board is aware of no additional 
evidence which may be pertinent to an informed decision as to 
this issue, and the veteran and his representative have not 
pointed to any such evidence.  There is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claim.  The veteran 
and his accredited representative have been accorded ample 
opportunity to present evidence and argument in support of 
the claim.  

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims and 
the RO met its duty to assist the veteran.  No further 
development is required in order to comply with VA's duty to 
assist under the VCAA or otherwise. 

Discussion

(i.)  The schedular criteria

The RO assigned a 10 percent evaluation to the veteran's 
service-connected residuals of a gunshot wound to the abdomen 
under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5319 [muscle injury to Muscle Group XIX, which includes 
muscles of the abdominal wall].  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected 
residuals of a gunshot wound to the abdomen are consistent 
with the application of Diagnostic Code 5319, muscle 
impairment to Muscle Group XIX, and that diagnostic code is 
most appropriate.  The medical evidence of record shows that 
the veteran's medical history, reported symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5319.  The medical evidence shows that the 
veteran sustained a gunshot wound to the abdomen and he has a 
bullet lodged in the ilium of the right pelvis.  Such 
symptoms and diagnosis are consistent with the rating 
criteria found in Diagnostic Code 5319.  

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for residuals 
of a gunshot wound to the abdomen under the provisions of 
Diagnostic Code 5319.  

The medical evidence of record establishes that the residuals 
of a gunshot wound to the abdomen are principally manifested 
by a bullet lodged in the right iliac crest and a large lower 
abdominal scar.   The VA examination reports of record do not 
reflect any other symptomatology due to the gunshot wound to 
the abdomen.  For instance, the July 1997 VA examination 
report indicates that the veteran experienced no pain upon 
examination and the veteran had no problems related to the 
gunshot wound.  The January 2000 VA examination report 
indicates that the veteran had no abdominal pain.  The 
diagnosis was occasional gastroesophageal reflux disease 
which the examiner related to the veteran's lifestyle.  

The currently assigned 10 percent disability rating under 
38 C.F.R. § 4.73, Diagnostic Code 5319 contemplates a 
moderate muscle injury.  Under 38 C.F.R. § 4.56(d), moderate 
muscle disability is a type of injury from a deep penetrating 
wound of a short track from a single bullet.  There is no 
objective evidence of moderately severe muscle disability of 
the abdominal muscles which would allow for the assignment of 
a higher disability rating.  There is no indication that the 
veteran underwent debridement or sloughing of soft parts when 
treated for the wound in service.  There is no objective 
evidence of intermuscular scarring.  There are objective 
findings of an entrance scars indicating track of the bullet; 
however, there is no evidence that the bullet went through 
one or more muscle groups.  There is no objective evidence on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  See 
38 C.F.R. § 4.56.

The veteran did not undergo extensive debridement or 
sloughing of soft parts.  There is no evidence of 
intermuscular binding and scarring.  There are no objective 
findings of ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track; loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  There is no evidence that the muscles swell or harden 
abnormally in contraction.  There is no medical evidence of 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.
The evidence of record shows that the bullet is lodged in the 
veteran's right iliac crest.  However, there are no objective 
findings of a shattering bone fracture or open comminuted 
fracture.  Nor is there evidence of multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  There is no evidence of adhesion of 
scar to one of the long bones, such as the pelvic bones, with 
epithelial sealing over the bone.  
As noted above, the VA examination reports indicate that the 
veteran experienced no abdominal pain due to the gunshot 
wound and he had no problems relating to the gunshot wound to 
the abdomen.  

In short, for the reasons and bases expressed above, the 
Board concludes that the evidence of record does not 
demonstrate more than a moderate severe muscle disability.  A 
higher percent disability evaluation is accordingly not 
warranted under Diagnostic Code 5319.      

(ii.)  Esteban considerations

Except as otherwise provided in the VA Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2000).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2000), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The medical evidence of record shows that the veteran has a 
scar as a residual of the gunshot wound to the abdomen.  The 
Board has accordingly given consideration to assigning a 
separate disability rating for the veteran's abdominal scar.  
However, the recent medical evidence indicates that the scar 
is well healed.  There is no medical evidence that the scar 
is superficial or poorly nourished with repeated ulcerations, 
tender or painful upon objective demonstration, or limit the 
function of the part affected, which in this case, is the 
abdomen.  Thus, a separate rating is not warranted for these 
scars under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
or 7805.    

The Board notes in passing that the medical evidence shows 
that the gunshot wound to the abdomen also resulted in 
transection of the right femoral nerve.  Service connection 
is in effect for residuals of transection of the right 
femoral nerve and a 20 percent evaluation is assigned for 
this symptomatology.  The issue of entitlement to an 
increased disability rating will be addressed by the Board 
below.  

The Board finds that the medical evidence of record does not 
demonstrate any other separate and distinct manifestations 
due to the residuals of the gunshot wound to the abdomen that 
would warrant a separate and additional disability 
evaluation. 

(iii.)  Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected residuals of a gunshot wound to the 
abdomen is not warranted under Diagnostic Code 5319, for the 
reasons and bases described above.  The preponderance of the 
evidence is against the claim for an increased evaluation and 
the benefit sought on appeal is therefore denied.

3.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a transection of the right femoral 
nerve.

Pertinent Law and Regulations

The law and regulations generally pertaining to increased 
rating claims have been set out above and will not be 
repeated.

The provisions of 38 C.F.R. § 4.120 (2000) dictate that 
neurologic disabilities are ordinarily rated in proportion to 
the impairment of motor, sensory or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.

Under Diagnostic Code 8526, paralysis of the anterior crural 
nerve (femoral), a 40 percent disability evaluation is 
assigned for complete paralysis of the anterior crural nerve 
(femoral) with paralysis of the quadriceps extensor muscles.  
A 30 percent evaluation is assigned for severe incomplete 
paralysis of the femoral nerve, a 20 percent evaluation is 
assigned for moderate incomplete paralysis, and a 10 percent 
evaluation is assigned for mild incomplete paralysis.  38 
C.F.R. § 4.124a, Diagnostic Code 8526 (2000).   

The term "incomplete paralysis,'' with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note (2000).   

The Board further observes that the words "mild", "moderate" 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2000). 

Factual Background

Service medical records show that the veteran was 
hospitalized and treated in April 1970 for a gunshot wound to 
the abdomen with femoral nerve transection.  

A June 1972 VA examination report reflects a diagnosis of 
residuals of a transection of the right femur nerve with 
muscle atrophy of the thigh anteriorly and sensory 
neuropathy.  

A May 1996 VA examination report indicates that the veteran 
reported that he fell frequently because he had trouble 
advancing the right leg.  Physical examination revealed that 
the veteran walked with a limp and he favored the right lower 
extremity.  He stated that he had some numbness on the inner 
aspect of his right thigh and right leg and some generalized 
weakness.  He noticed a generalized weakness of the right 
lower extremity.

Physical examination revealed an absent right knee jerk.  The 
ankle jerks seems to be essentially equal bilaterally, but 
they seemed to be mildly weakened.  The left knee jerk seemed 
to be normal.  There was some mild atrophy of both the thigh 
and the calf.  There was numbness in the medial aspect of the 
entire thigh and leg.  He had no numbness or involvement of 
the lateral femoral cutaneous nerve because the sensation was 
normal in the anterolateral aspect of the right thigh.  He 
had a mild weakness of dorsiflexion and plantar flexion of 
the right ankle but the ankle range of motion was normal.  
The right knee motion was normal and equal to that of the 
left knee, but there was some mild weakness of both the 
extensor muscles (quadriceps, hamstrings, flexor muscles).  
There was also mild weakness of the adductors of the right 
hip but the range of motion was normal.  There was weakness 
of flexion and extension of the right thigh.  

The impression was a gunshot wound to abdomen with 
involvement of the right lumbosacral plexus to the right 
lower extremity with mild weakness of all motions of the hip 
except abduction.  There was mild weakness of flexion and 
extension of the knee, flexor extension of the ankles and the 
knees and numbness in the medial aspect of the right thigh 
and the right lower leg with a mild generalized atrophy of 
the right lower extremity.

At a hearing before a hearing officer at the RO in January 
1997, the veteran stated that he used a cane for walking 
because his right leg buckled under him a lot.   He testified 
that he was able to walk about a block before having 
problems.  The veteran further stated that had to quit his 
job at the post office because he was unable to walk or drive 
the postal truck and because he could not stand or sit for 
too long.    

VA treatment records indicate that the veteran underwent a 
neurological examination in February 1997.  Examination 
revealed that the veteran had decreased pinprick in the right 
medial anterior thigh and leg in the femoral nerve 
distribution.  Motor strength in the right quadriceps was 
4/5.  The assessment was femoral nerve neuropathy secondary 
to the gunshot wound and low back pain secondary to an old 
injury with herniated disc pulposus.  

A February 1997 electromyography (EMG) revealed that the 
veteran had generalized decreased effort; however, it 
appeared that the veteran had old denervation of his 
quadriceps and IPS (i.e. femoral).  The report indicates that 
nerve conduction velocities were okay.  

A March 1997 VA neurological disorders examination report 
indicates that the examiner reviewed the claims folder.  The 
veteran reported that he has been using a cane to prevent 
falls.  He stated that his legs go numb after sitting for 
about twenty minutes.  He also complained of pain that comes 
and goes in his right hip two to three times a day.  The 
veteran took Valium and Elavil.  He had Guillain Barre in 
1995, but that appeared per his history to be a very mild 
course and doesn't seem to be involving him since.  

Physical examination revealed that the veteran had some mild 
weakness in the right lower extremity.  There was some mild 
atrophy of the thigh and calf.  He also had weakness that was 
only mild at the right ankle in dorsiflexion and plantar 
flexion.  The veteran also has weakness in his extensor 
muscles and the abductors of the right hip.  He had weakness 
of the flexion and extension of the right thigh.  The veteran 
had good range of motion in his lower extremities.  Reflexes 
showed mildly decreased ankle jerks bilaterally, and an 
absent right patellar.    

The impression was status post a gunshot wound to the abdomen 
which seemed to involve the lumbosacral plexus on the right.  
It was noted that the veteran had right lower extremity 
weakness. The examiner noted that after reading the claims 
folder, it appeared that the veteran's examination was 
unchanged from previously, and this was not progressing.

An August 1997 peripheral nerves examination report indicates 
that the veteran's claims folder was provided and reviewed 
prior to the examination.  The examiner indicated that he had 
examined the veteran on March 19, 1997 and it appeared that 
not much had changed.  The examiner indicated that the only 
difference was that the veteran reported having more frequent 
falls. 

Physical examination revealed that there was no patellar on 
the right.  Bilateral ankle jerks were decreased, with a 
trace on the right.  Toes were downgoing bilaterally.  Motor 
exam revealed atrophy of the right thigh.  There were no 
fasciculations resent.  Strength showed right iliopsoas at 3+ 
to 4 out of 5.  Hamstrings, quadriceps, foot dorsiflexion and 
foot plantar flexion were 4/5.  It was noted that there 
seemed to be some give away weakness in the foot's 
dorsiflexion and plantar flexion.  The veteran walked with a 
limp using the right cane and limping off of the right side 
of his body.  The veteran was able to arise from a chair 
without assistance.  He was able to stand on a stool with his 
left leg first, but with some difficulty.  He was unable to 
do this with his right leg.  The veteran was unable to squat 
and stand.  Coordination exam was good.  Sensory exam 
revealed that the veteran reported decreased vibratory in the 
right ankle and right knee compared to the upper extremity.  
Otherwise vibratory was intact as was proprioception.  Light 
touch and pinprick exam; the veteran reported a decrease when 
going from lateral to medial, mostly in the distribution of 
L3 with some involvement of L4 on the right.

The impression was an old femoral nerve injury secondary to a 
gunshot wound received in 1970.  The examiner indicated that 
the examination was essentially unchanged from March 1997.  
The examiner noted that the February 1997 nerve conduction 
velocity studies were normal; the EMG showed generalized 
decreased efforts.  The examiner indicted that due to the 
size and shapes of the action potentials, it appeared there 
was old denervation in his quadriceps and iliopsoas, i.e. 
femoral nerve damage.  This was consistent with the findings 
on examination.  

A January 2000 VA peripheral nerve examination report 
indicates that the veteran's claims file was reviewed 
extensively prior to his examination.  Objective examination 
findings revealed that the veteran was obese and he walked 
with a wide based gait with a cane.  He was unable to do a 
tandem gait.  He was unable to do a heel and toe gait.  Motor 
examination revealed full strength with the exception of give 
way weakness through the legs with the exception of 3 
strength in the right iliopsoas and 4 strength in the right 
quadriceps.  Sensation was decreased down the medial leg to 
calf.  Reflexes were zero at the right knee, 2 at the left 
knee and 2 at the ankles bilaterally.  The impression was 
long-standing, most likely femoral neuropathy.  The examiner 
indicated that it would be difficult to determine if there 
was a radicular nature to this without repeating an EMG and 
nerve conduction and this was a questionable utility.  The 
examiner stated that clearly, the veteran had some debility 
with drop of his reflex and clear motor weakness.  The CT 
myelogram was not overly helpful in this regard although it 
did show some discogenic change.

Therefore, the examiner concluded that the veteran had a 
longstanding femoral neuropathy which was unlikely to get 
better over time particularly given the amount of time that 
has since past.  Indeed, it was more likely to get worse over 
time that he was less able to compensate.  It was noted that 
the fact that the veteran was obese exacerbated this 
disorder.  

Analysis

Initial Matters

The Board finds that VA's statutory duty to assist has been 
satisfied.  The Board notes that the veteran was afforded VA 
examinations in May 1996, March 1997, August 1997 and January 
2000.  The Board is aware of no additional evidence which may 
be pertinent to an informed decision as to this issue, and 
the veteran and his representative have not pointed to any 
such evidence.  There is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  In addition, the 
veteran and his accredited representative have been accorded 
ample opportunity to present evidence and argument in support 
of the claim.  The veteran was afforded hearings before the 
RO and the Board.  

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims and 
the RO met its duty to assist the veteran under the VCAA or 
otherwise. 

Discussion

The RO assigned a 20 percent disability evaluation to the 
veteran's residuals of a transection of the right femoral 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8526 
[paralysis of the anterior crural nerve].    

As discussed in detail below, the medical evidence shows that 
the veteran's transection of the right femoral nerve is 
manifested primarily by femoral nerve neuropathy, mild 
atrophy of the right thigh, and mild weakness of the 
quadriceps extensors muscles.  Such symptoms and diagnosis 
are consistent with the rating criteria found in Diagnostic 
Code 8526.  The Board therefore finds that Diagnostic code 
8526 is the most appropriate.

In applying the law to the existing facts, and for the 
reasons and bases discussed below, the record does not 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent for the 
residuals of a transection of the right femoral nerve under 
the provisions of Diagnostic Code 8526.   

The medical evidence of record establishes that the service-
connected residuals of a transection of the right femoral 
nerve is principally manifested by mild atrophy of the right 
thigh, numbness in the medial aspect of the thigh.  There was 
evidence of mild weakness in the extensors muscles of the 
thigh.  

There is no medical evidence of severe incomplete paralysis 
of the right femoral nerve or complete paralysis of the right 
quadriceps extensors.  The Board notes that the objective 
findings show that the veteran has only mild weakness of the 
quadriceps extensor muscles.  The May 1996 VA examination 
report indicates that there was "mild" weakness of the 
extensors muscles.  Examination in February 1997 and August 
1997 and January 2000  revealed that the motor strength in 
the quadriceps was 4/5.  The VA examination reports also 
described the atrophy of the right thigh as "mild".  

The Board notes that the symptomatology of the residuals of 
the transection of the right femoral nerve have consistently 
been characterized by examining physicians as mild.  Although 
all evidence must be considered, such evaluations by trained 
professionals in a clinical setting carry great weight of 
probative value.

The medical evidence of record shows that despite the 
transection of the right femoral nerve, the veteran had good 
range of motion in his lower extremities.  The veteran was 
able to walk with the use of a cane.  There was no evidence 
of fasciculations.  There was evidence of decreased sensation 
down the calf.  The veteran reports experiencing intermittent 
pain and numbness in the right leg.   

After consideration of the medical and other evidence, which 
has been described above, the Board concludes that that the 
symptomatology demonstrated by the medical and other evidence 
eof record approximates the criteria for moderate impairment 
under Diagnostic Code 8526.  There is no evidence of severe 
incomplete paralysis or complete paralysis of the femoral 
nerve.  Thus, the Board finds that a disability in excess of 
20 percent is not warranted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8526, since severe incomplete paralysis has 
not been medically demonstrated. 

The Board adds in passing that it has not identified any 
additional disability which could be rated separately without 
violating VA's antipyramiding rule, and the veteran has not 
contended that any such disability exists.  See 38 C.F.R. 
§ 4.14 (2000); see also Esteban, supra; Bierman v. Brown, 6 
Vet. App. 125 (1994).   

In summary, a schedular disability evaluation in excess of 20 
percent is not warranted for the residuals of a transection 
of the right femoral nerve for the reasons and bases 
described above.  The preponderance of the evidence is 
against the veteran's claim for a disability evaluation in 
excess of 20 percent for the service-connected residuals of a 
transection of the right femoral nerve.  The benefit sought 
on appeal is accordingly denied.










CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for residual scar due to an 
excision of the right eyebrow is granted. 

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to the abdomen is 
denied. 

Entitlement to a disability evaluation in excess of 20 
percent for residuals of transection of the femoral nerve is 
denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

